UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2144



MELVIN LEWIS COSELY,

                                            Plaintiff - Appellant,

          versus


E. I. DUPONT DE NEMOURS AND COMPANY, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-96-1022-3)


Submitted:   February 26, 1998            Decided:   March 16, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Lewis Cosely, Appellant Pro Se. Dana Lewis Rust, Maria
Christine Klein, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to the Defendant on his employment discrimination action.

We have reviewed the record and the district court's opinions and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Cosely v. E. I. DuPont De Nemours and Co.,
Inc., No. CA-96-1022-3 (E.D. Va. July 24, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2